Citation Nr: 0525037	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-14 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to separate 10 percent evaluations for each 
ear pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2004), for the veteran's bilateral 
tinnitus.  

2.  Entitlement to service connection for depression, to 
include as secondary to the service-connected duodenal ulcer, 
hearing loss, and tinnitus.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
July 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  The 10 percent rating awarded to the veteran is the 
maximum disability rating allowed for tinnitus under 
38 C.F.R. § 4.87, Code 6260 (2004).  

3.  Depression was not incurred due to any incident of active 
duty service, nor did it manifest within one year following 
the veteran's separation from active duty service.  
Depression is not proximately due to or the result of the 
service connected duodenal ulcer, hearing loss, or tinnitus.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  The veteran's claim for separate 10 percent disability 
ratings for tinnitus of each ear pursuant to the provisions 
of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004) is denied as 
a matter of law.  38 U.S.C.A. §§ 1155, 5107A, 7104(c) (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004) (as 
amended at 68 Fed. Reg. 25823, May 14, 2003); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

3.  The criteria for the establishment of service connection 
for depression are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, with regard to the veteran's claim of 
entitlement to service connection for depression, the RO did 
provide the veteran with notice of the VCAA in November 2003 
prior to the initial decision on the claim in February 2004.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the November 2003 
letter as to what kinds of evidence was needed to 
substantiate his claim of entitlement to service connection 
for depression.   The veteran was informed that evidence 
towards substantiating his claim would be (1) evidence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  The veteran was further informed that in order to 
substantiate his claim on a secondary basis, he would have to 
submit evidence of a connection between depression and his 
service-connected duodenal ulcer, hearing loss, and tinnitus.  
The RO noted that they would also consider service-connection 
for aggravation of his depression by his service-connected 
disabilities.

Though the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  Service 
medical and personnel records, VA outpatient treatment 
records, reports of VA examination, and private medical 
records have been obtained in support of the claim on appeal.  

The Board notes that when the veteran filed his claim of 
entitlement to service connection for depression in October 
2003, he submitted an August 2003 report from Affiliates in 
Psychology.  He indicated that other than the aforementioned 
report, he had "no further medical evidence to submit 
relating to [his] claim."   In a December 2003 letter, the 
RO informed the veteran that he had until November 2004 to 
submit any evidence and information requested in their 
November 2003 VCAA letter.  The veteran responded in December 
2003, that the RO should adjudicate his claim with the 
evidence already submitted. 

A Mental Disorders VA examination was scheduled for November 
2003.  The veteran failed to appear.  In a November 2003 
letter, the veteran's representative indicated that the 
August 2003 report from Affiliates in Psychology was 
sufficient for rating purposes.  The Court has held that the 
duty to assist is by no means a one-way street, and a 
veteran's obligation to provide certain facts, in this case 
by submission to a VA examination, is not an impossible or 
onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

With regard to the claim of entitlement to separate 10 
percent ratings for bilateral tinnitus, the issue before the 
Board is a legal one as there is no dispute as to the 
essential facts required to resolve the matter.  The outcome 
of the appeal is governed by the interpretation and 
application of the law and regulations rather than by 
consideration of the adequacy of the evidence or resolving 
conflicting evidence.  Accordingly, the notice and duty to 
assist provisions of the VCAA are inapplicable and no further 
development under the VCAA is required.  

The VCAA does not affect matters on appeal when the question 
is limited to statutory interpretation.  See generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay 
v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that 
the VCAA is not applicable where it could not affect a 
pending matter and could have no application as a matter of 
law); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. 
Principi, 16 Vet. App. 534, 542-3 (2002) and cases cited 
therein.  

In addition, the VA General Counsel has held that VA is not 
required under 
38 U.S.C. § 5103(a) to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-04.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  Increased Rating

The veteran is in receipt of service connection for bilateral 
tinnitus.  By rating decision dated September 2001, a 10 
percent disability was assigned effective January 2001.  The 
veteran filed a request for separate 10 percent ratings for 
each ear in November 2003.  He argues that because he has 
constant tinnitus of both ears, he should be entitled to 
separate 10 percent ratings.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the claim must be denied as a 
matter of law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected tinnitus has been rated under 
38 C.F.R. § 4.87, Diagnostic Code 6260, which provides that a 
maximum 10 percent evaluation is warranted for recurrent 
tinnitus.  On a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  If an appellant is at the maximum evaluation 
and no other criteria are applicable, there is no case in 
controversy. In order for a claim to proceed, there must be a 
benefit.  In this case, the maximum rating allowed for 
tinnitus under the applicable diagnostic code is 10 percent.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, a 
higher schedular rating cannot be granted.

The veteran asserts that he experiences constant tinnitus in 
both ears and that he is therefore entitled to a separate 10 
percent rating for tinnitus for each ear under Diagnostic 
Code 6260. The Board finds no merit in this argument.  
Section 4.25(b), in part, provides that "except as otherwise 
provided in the rating schedule, disabilities arising from a 
single disease entity, e.g., arthritis, multiple sclerosis, 
cerebral vascular accident, etc., are to be rated separately, 
as are all other disabling conditions."  In the context of § 
4.25(b), the argument is that the veteran suffers from 
bilateral disability arising from a single disease entity for 
which separate 10 percent ratings are warranted.

The question presented is whether bilateral tinnitus 
constitutes two separate disabilities, warranting separate 
ratings. The assignment of separate ratings is dependent on a 
finding that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed.  38 C.F.R. § 4.14.

Effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation will be assigned for tinnitus, whether it is 
perceived in one ear, both ears, or somewhere else in the 
head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) 
(2003); 68 Fed. Reg. 25,822-23 (2003).  In the notice of 
proposed rulemaking and in the final rule, concerning the 
2003 version of Diagnostic 6260, and in the discussion of the 
nature of tinnitus, VA, relying on a medical treatise, found 
that tinnitus is a single disease entity manifested in a 
single disability, regardless of whether it is perceived as 
being in one ear or both ears.  67 Fed. Reg. 59,033 (Sept. 
19, 2002); 68 Fed. Reg. 25,822 (May 14, 2003).  Because 
tinnitus does not produce separate and distinct symptoms, the 
assignment of separate ratings for the right and the left ear 
is not appropriate. The application of 38 C.F.R. § 4.25(b) 
does not, therefore, provide a basis for assigning separate 
ratings for bilateral tinnitus.  Read together 38 C.F.R. § 
4.25(b) and § 4.14 do not provide a basis for assigning a 
separate rating for tinnitus in each ear.

Also prior to the 2003 amendment, DC 6260 did not expressly 
indicate whether, in the case of bilateral tinnitus, each ear 
was to be rated separately.  In Brown v. Gardner, 513 U.S. 
115, 118 (1994), the Supreme Court held that if a statute is 
ambiguous, any interpretive doubt is to be resolved in the 
veteran's favor.  In Brown, the Supreme Court held ambiguity 
is a creature not of definitional possibilities but of 
statutory context.  By reading the rating criteria for DC 
6260 in the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that a separate 10 percent rating for each 
ear cannot be assigned.

If one section of a regulation includes specific language, 
but that language is missing from another section of the same 
regulation, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  The diagnostic code does not 
distinguish between tinnitus that is perceived in one ear or 
both ears.  Other diagnostic codes (DCs) pertaining to the 
auditory system specify whether the rating is to be assigned 
based on unilateral or bilateral involvement (DC 6100 for 
hearing loss, and DC 6207 for loss of auricle).  Because some 
of the DCs pertaining to the auditory system distinguish 
between unilateral and bilateral involvement, it is apparent 
from the regulation that the omission of that language from 
DC 6260 was intentional.  This interpretation of the DC is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.

Diagnostic Code 6260 thus provides for a maximum 10 percent 
rating for recurrent tinnitus, whether perceived as 
unilateral or bilateral.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2004).  As noted, the veteran filed his claim in 
November 2003, and thus, the criteria in effect prior to the 
June 2003 revision are inapplicable.  See Smith v. Principi, 
17 Vet. App. 168 (2003). 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the claim for a 
rating in excess of 10 percent, to include separate 
evaluations for each ear, must be denied as a matter of law.

II.  Service Connection

The veteran contends that he is entitled to service 
connection for depression.  Specifically, he asserts that 
depression is the result of his service-connected duodenal 
ulcer, hearing loss, and tinnitus.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability is the result of a disease or injury incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

In this matter, the veteran's service medical records do not 
support his contentions.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of depression.  While private medical records 
indicate the veteran was treated for nervous exhaustion in 
January 1947 and placed on a bland diet and given Trisogel 
capsules, he was not diagnosed with a psychiatric disorder, 
to include depression. 

The Board notes that the following records are devoid of 
complaints or diagnoses of depression: private medical 
records from Dr. DW and The Hearing Clinic, Inc.; VA 
examination reports dated in January 1959, April 1987, May 
1990, and May 2001; VA hospitalization reports dated between 
1953 and 1959; and VA outpatient treatment records dated 
between 1985 and 2004.  VA outpatient treatment records dated 
in August 2002 reveal a depression screen was negative.

The first diagnosis of Adjustment Disorder with depressed 
mood with concomitant physical difficulties is contained in 
an August 2003 report from Affiliates in Psychology.  This is 
some fifty-seven years after the veteran's separation from 
service, and thus, outside the one-year presumptive period 
for psychoses.  38 C.F.R. §§ 3.307, 3.309.  

With regard to the 57-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
Adjustment Disorder with depressed mood, the Board notes that 
the absence of evidence constitutes negative evidence against 
the claim because it tends to disprove the claim that 
"depression" is the result of active duty service which in 
turn resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of depression 
between the period of active duty and the initial diagnosis 
in 2003 is itself evidence which tends to show that 
Adjustment Disorder with depressed mood did not have its 
onset in service or for many years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Despite evidence of a current diagnosis of Adjustment 
Disorder with depressed mood, there is no evidence of record 
to substantiate the critical second component of the 
Gutierrez inquiry, as enumerated above.  The service medical 
and personnel records do not support a finding of a 
psychiatric disorder, to include depression, during the 
veteran's active duty service.  

With regard to the third element of Gutierrez, i.e. medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability, the veteran submitted an 
August 2003 letter from Affiliates in Psychology.  The Board 
would also note at this juncture that the veteran has 
alternatively claimed that his depression is proximately due 
to or the result of his service connected duodenal ulcer, 
hearing loss, and tinnitus.    

The August 2003 letter indicated that the veteran's recall of 
basic training at the Great Lakes Naval Station near Chicago, 
Illinois, was that it was "cold."  It was further noted 
that the veteran felt he contracted a fungus on his toes and 
that constant pain in his feet was a reminder of this 
incident.  The veteran denied witnessing any contact from the 
enemy or combat exposure.  The veteran indicated that he 
worked near airplanes, which resulted in hearing loss and 
tinnitus.  The only other thing the veteran recalled about 
his service time was that he was honorably discharged in July 
1946.

The veteran presented with subjective complaints of insomnia, 
irritability, lack of sexual behavior, social isolation, and 
depression.  The treatment providers noted that the veteran 
made "strenuous attempts of denying his difficulty, but not 
so much because of their own inconvenience, but because he 
simply [had] an adjustment difficulty to the entire situation 
of his service during the war and the after affects that 
continue to the present time."  Psychiatric evaluation 
further revealed the veteran had difficulty maintaining 
gainful employment due to problems with governing his 
emotions and social adaptation.  The veteran was diagnosed 
with Adjustment Disorder with depressed mood with concomitant 
physical difficulties. Physical ailments noted along Axis III 
were reported as follows:  monaural deafness, tinnitus, 
borderline diabetes, chronic fungus in all toes, and pain in 
the feet.

The treatment providers opined, "it would appear as likely 
as not that the difficulties that this individual presented 
in terms of his psychological instability and depression are 
associated with the somewhat limited problems that he had in 
the service."  (Emphasis added).  They stated that if the 
veteran's report of pain in his feet and fungus was any 
indication of what went on because of his service time at the 
Great Lakes Naval Station, "one must seriously consider the 
nexus between these two incidents."  They further opined 
that working around airplanes and being very close to ear 
splitting volume could also account for his reported monaural 
deafness and tinnitus.  Finally, it was their conclusion that 
it "didn't take long to see the relationship between this 
and the [veteran's] general adjustment difficulties."

The Board does not find this opinion probative with respect 
to the nexus element.   See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  The 
Board finds that the statements contained in the August 2003 
letter from Affiliates in Psychology are equivocal at best.  
Further, the conclusions do not appear to be supported by 
objective medical evidence.  

The Board bases its conclusion on the treatment providers' 
own omissions that "it would appear as likely as not that 
the difficulties that this individual presented in terms of 
his psychological instability and depression are associated 
with the somewhat limited problems that he had in the 
service."  (Emphasis added).  As noted above, the veteran's 
only recall with regard to service was being "cold" in 
basic training, contracting foot fungus, noise exposure, and 
receiving an honorable discharge.  While service connection 
is presently in effect for hearing loss and tinnitus, 
benefits have not been awarded for foot fungus.  

Additionally, the examiners noted the veteran had "...an 
adjustment difficulty to the entire situation of his service 
during the war and the after affects that continue to the 
present time."  This also is too speculative as to an 
etiology of the veteran's Adjustment Disorder with depressed 
mood, and thus, not probative of the matter on appeal.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

First, it is not clear to what "entire situation" the 
treatment providers refer to, as their final conclusion was 
that the veteran had "somewhat limited problems" in 
service.  Further, there is no indication that the veteran's 
service medical and personnel records, or VA outpatient 
treatment records were reviewed.  As noted earlier, the 
veteran's service medial and personnel records, as well as VA 
outpatient treatment records were devoid of any treatment, 
complaints, or diagnoses of depression.  However, the VA 
records are replete with treatment for hypertension, diabetes 
mellitus, iron deficiency anemia, cataracts, suspected 
glaucoma, osteoarthritis of the left knee, gastroesphageal 
reflux disease, and macular degeneration.  The examiners made 
no mention of these numerous physical ailments nor did their 
opinion encompass the effect of these non-service connected 
disabilities on the veteran's adjustment disorder.

The Board is not required to accept doctor's opinions that 
are based upon the appellant's recitation of medical history.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Further, 
medical history recorded by the appellant of the examiner, is 
not competent medical evidence of a diagnosis. See Espiritu 
v. Derwinski, 2 Vet. App. 494, 494 (1992); LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

Thus, based on the aforementioned, the Board has afforded the 
August 2003 opinion no probative value, and finds that the 
clinical evidence of record does not support a finding of 
either direct causation or secondary service connection. 
38 C.F.R. §§ 3.303, 3.310(a).  While the veteran contends his 
depression was present since his separation from active 
service and related thereto, and/or secondary to his service-
connected duodenal ulcer, hearing loss, and tinnitus, he is 
not competent to offer a medical opinion.  Espiritu, 2 Vet. 
App. at 494.  The RO scheduled the veteran for an VA 
examination to further the develop the evidence in this 
regard, but the veteran failed to report.  The available 
evidence is not in relative equipoise, but rather the 
evidence against the claim, including the absence of credible 
and competent evidence supporting it, preponderates.  Thus, 
because the preponderance of the evidence is against the 
claim, the appeal must therefore be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Entitlement to separate 10 percent evaluations for each ear 
pursuant to the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2004), for the veteran's bilateral tinnitus, is 
denied.  

Entitlement to service connection for depression, to include 
as secondary to the service-connected duodenal ulcer, hearing 
loss, and tinnitus, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


